         Case 8:19-cr-00532-TDC Document 77 Filed 06/29/21 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA *
                          *
     v.                   *    CRIMINAL NO. TDC 19-532
                          *
 TYREK MONTEZ ARRINGTON,  *
                          *
          Defendant       *
                          *
         ************************************

               SENTENCING MEMORANDUM OF THE UNITED STATES

       The United States, by its undersigned counsel, files this Sentencing Memorandum in

support of a sentence of 41 months imprisonment for Counts 1 and 3 of the Superseding

Indictment, and a consecutive sentence of 10 years for Count 2 of the Superseding Indictment.

   I. PROCEDURAL BACKGROUND

       On November 13, 2019, an Indictment was returned against the defendant charging him

with Interference with Interstate Commerce by Robbery in violation of 18 U.S.C. § 1951(a), Use,

Carry, Brandish and Discharge of a Firearm in violation of 18 U.S.C. § 924(c)(1)(A), and Felon

in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1). (ECF 1). These crimes were

related to the armed robbery of the CVS pharmacy in Clinton, Maryland, that occurred on

October 15, 2019. A Superseding Indictment was returned against the defendant on March 10,

2021, charging the same offenses as previously charged. (ECF 40). The matter proceeded to trial

and on April 7, 2021, a jury found the defendant guilty of Counts 1, 2, and 3 of the Superseding

Indictment. In addition, the jury found that the defendant brandished and discharged a firearm

during the commission of Count 2 (ECF 69), making the mandatory minimum sentence for

Count 2 as 10 years, consecutive to the sentence for Counts 1 and 3, pursuant to 18 U.S.C. §

924(c)(1)(A)(iii). Sentencing is scheduled for July 13, 2021 at 2:00 p.m.

                                                1
            Case 8:19-cr-00532-TDC Document 77 Filed 06/29/21 Page 2 of 4



   II.       ADVISORY GUIDELINES RANGE

          The Presentence Investigation Report (“PSR”), filed as ECF 76, correctly calculated the

offense level for Counts 1 and 3 as 20, and the defendant’s criminal history category as III. The

advisory guidelines range for Counts 1 and 3 under the United States Sentencing Guidelines was

found to be 41-51 months imprisonment. (See PSR paragraph 58). The sentence imposed for

Count 2, which is a mandatory minimum sentence of 10 years, shall be imposed consecutive to

the sentence for Counts 1 and 3.

   III.      ANALYSIS OF SENTENCING FACTORS UNDER 18 U.S.C. § 3553(a)

          Under 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater

than necessary, after considering various factors relevant to the crimes of conviction and the

defendant. Government counsel has considered these factors in making its sentencing

recommendation, which factors include those set forth below.

Nature and Circumstance of the Offense

          The Court observed the evidence introduced during the trial, which is summarized in

paragraph 5 of the PSR. The defendant, armed with a loaded firearm, robbed a CVS pharmacy

during daylight business hours while customers and employees were innocently going about their

daily activities. The defendant jumped over the pharmacy counter, pointed a firearm at the

pharmacist and demanded narcotic drugs. When the pharmacist was not able to comply, the

defendant discharged his firearm and eventually took the cash register drawer/till. The

defendant was apprehended inside the CVS by two Prince George’s County police officers. The

nature of the offense and the circumstances in which it was committed were the most serious.




                                                  2
          Case 8:19-cr-00532-TDC Document 77 Filed 06/29/21 Page 3 of 4



History and Characteristics of the Defendant

       The PSR contains information about the defendant’s criminal history, including

convictions, charges that did not result in convictions, and pending charges. The criminal history

information disturbingly includes a prior conviction for Conspiracy to Commit Robbery in the

Circuit Court for Montgomery County, Maryland, for conduct very similar to the subject crimes

of conviction. There are also prior charges for obtaining controlled substances by fraud and

pending charges for obtaining prescription medication through forged prescriptions, and

possessing such substances with the intent to distribute. (See PSR, pages 8-11).

       According to the PSR, the defendant graduated from high school. He has a loving and

supporting family, who believe the defendant’s legal issues are rooted in controlled substance

abuse. The defendant likewise reported excessive use of various controlled substances prior to

his arrest. As far as employment, from the PSR, is appears that the defendant’s last employment

prior to his arrest was is 2018 with a solid waste collection business.

The Need for the Sentence

       The defendant is facing a mandatory consecutive 10-year sentence for Count 2, plus the

sentence to be imposed for Counts 1 and 3. A troubling issue for the Government is that the

subject offenses were not the first time the defendant was involved in violent crime related to a

pharmacy, when a firearm was used. The PSR, in pages 6 through 8, describes a multiple violent

crime spree where pharmacies were targeted in several counties in Maryland. That recidivist

conduct, and the defendant’s repeated preying upon pharmacies, even after previously being

prosecuted and incarcerated, demonstrate an obvious need for corrective treatment, community

protection, and a sentence substantially above a sentence of 10 years. The Government believes

that a sentence of 41 months, which is the bottom of the advisory guidelines range for Counts 1



                                                 3
           Case 8:19-cr-00532-TDC Document 77 Filed 06/29/21 Page 4 of 4



and 3, plus a consecutive sentence of 10 years for Count 2, is sufficient, but not greater than

necessary, and addresses the sentencing needs as listed in 18 U.S.C. § 3553(a)(2).

   IV.       CONCLUSION

         For the reasons set forth herein and to be presented at the sentencing hearing, the

Government requests that the Court impose a sentence of 41 months imprisonment for Counts 1

and 3 of the Superseding Indictment and a consecutive sentence of 10 years for Count 2 of the

Superseding Indictment.

         The Government reserves the right to introduce victim-impact testimony at the

sentencing hearing. Any victim witnesses who will testify at sentencing testified during trial,

and the victim-impact testimony, if any, will be limited to the impact of the crime upon the

victim, and the sentence to be imposed.

                                                      Respectfully submitted,

                                                      Jonathan F. Lenzner
                                                      Acting United States Attorney
                                                      District of Maryland

                                                  By: _________________________
                                                     William D. Moomau
                                                     Dwight J. Draughon
                                                     Assistant United States Attorneys
                                                     United States Attorney’s Office
                                                     District of Maryland

                                     CERTIFICATE OF SERVICE

         I hereby certify that on the 29th day of June 2021, the foregoing Response was filed electronically

and thus served upon defense counsel.


                                                      ___________________________
                                                      William D. Moomau
                                                      Assistant United States Attorney



                                                     4
